
	
		III
		111th CONGRESS
		1st Session
		H. CON. RES. 177
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 28, 2009
			Received and referred to the
			 Committee on the
			 Judiciary
		
		CONCURRENT RESOLUTION
		Raising the awareness of the need for crime
		  prevention in communities across the country and expressing support for
		  designation of October 1, 2009, through October 3, 2009, as Celebrate
		  Safe Communities Week, and October as Crime Prevention
		  Month.
	
	
		Whereas communities across the country face localized
			 increases in violence and other crime;
		Whereas local law enforcement-community partnerships are
			 an effective tool for crime prevention and addressing the fear of crime;
		Whereas the National Sheriffs’ Association (NSA) and the
			 National Crime Prevention Council (NCPC) are leading national resources
			 providing community safety and crime prevention tools tested and valued by
			 local law enforcement agencies and communities nationwide;
		Whereas the NSA and the NCPC have joined together to
			 create the Celebrate Safe Communities (CSC) initiative in
			 partnership with the Bureau of Justice Assistance, Office of Justice Programs,
			 Department of Justice;
		Whereas in its premiere year, 153 communities in over 32
			 States and the District of Columbia participated in Celebrate Safe
			 Communities;
		Whereas Celebrate Safe Communities will
			 take place the first week of October 2009 to help kickoff recognition of
			 October as Crime Prevention Month;
		Whereas Crime Prevention Month was
			 established 25 years ago to encourage public education on being alert to
			 criminal activity within their communities;
		Whereas Celebrate Safe Communities is
			 designated to help local communities highlight the importance of law
			 enforcement-community partnerships to keep communities safe places to live,
			 learn, work, and play;
		Whereas Celebrate Safe Communities will
			 enhance the public awareness of vital crime prevention and safety messages and
			 motivate people in the United States of all ages to learn what they can do to
			 stay safe from crime;
		Whereas Celebrate Safe Communities will
			 help promote year-round support for locally based and law enforcement-led
			 community safety initiatives that help keep families, neighborhoods, schools,
			 and businesses from crime;
		Whereas the week of October 1, 2009, through October 3,
			 2009, would be an appropriate week to designate as Celebrate Safe
			 Communities Week; and
		Whereas the month of October is designated as Crime
			 Prevention Month: Now, therefore, be it
		
	
		That Congress—
			(1)supports the designation of
			 Celebrate Safe Communities Week;
			(2)supports
			 Crime Prevention Month;
			(3)commends the
			 efforts of the thousands of local law enforcement agencies and their countless
			 community partners educating and engaging residents of all ages in the fight
			 against crime;
			(4)asks communities
			 across the country to consider how Celebrate Safe Communities
			 can help them highlight local successes in the fight against crime;
			(5)encourages the
			 National Sheriffs’ Association and the National Crime Prevention Council to
			 continue to promote through Celebrate Safe Communities and
			 year-round, individual and collective action, in collaboration with law
			 enforcement and other supporting local agencies, to reduce crime and build
			 safer communities throughout the United States; and
			(6)encourages
			 government agencies, civic groups, schools, businesses, and youth organizations
			 to educate the public, showcase their accomplishments, and explore new
			 partnerships during Crime Prevention Month.
			
	
		
			Passed the House of
			 Representatives October 28, 2009.
			Lorraine C. Miller,
			Clerk.
		
	
